Title: Samuel Tucker to the Commissioners, 11 April 1778
From: Tucker, Samuel
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      On Board Ship Boston, Burdeux April. 11th. 1778
     
     These may serve to inform your Honours of my present Situation, and how far advance’d, in Readiness; I am at the Pantoon and shall Careene my Ship on Tuesday next, and Expect by the last of the Week to have her finished as to heaving down; after that I hope in a short Time to be prepared for Sea. My Ship and Riging being so much shatered, it will take me some Time longer then I imaganed to get in Readiness, but having a Gentleman (John Brondfield Esqr.) to apply to who exerts himself in every Measure for the befenfit of the Ship will Expedite my geting ready. I hope your Honours may have Dispatchd Capt. Palmes before this comes to Hand. I should be extremely happy to hear from Paris. There is a small Schooner arrived here from Charlestown South Carolina, thirty Days passage, I’ve had a short Conversation with him, he brings us nothing new about our American Affairs, we have it here that four Days Past a Guernsey Privatere took two Spaniars from Bilboa and one small Brig from Bayone off the Mouth of this River. I’ve nothing more to add at Present, but Remain with the Greatest Respect, Your Honours Obedient Humble Servent
     
      Saml Tucker
     
    